 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    RUDOLFO VILLEGAS, Jr.,                             No. 2:19-cv-1539 TLN AC P
12                       Plaintiff,
13           v.                                          ORDER
14    M. SPEARMAN, Warden,
15                       Defendant.
16

17          Plaintiff, a state prisoner proceeding pro se, has inquired into the status of this case. See

18   ECF No. 6. Plaintiff never responded to this court’s order filed August 15, 2019, which directed

19   him to pay the filing fee or submit a completed application to proceed in forma pauperis. Plaintiff

20   may not proceed with this case unless he does one of these things. Plaintiff will be given an

21   additional thirty days to comply with the court’s prior order. No further extensions of time will

22   be granted.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1. Plaintiff shall, within thirty (30) days after the filing date of this order: (1) submit an

25   affidavit (together with a copy of his prison trust account statement for the preceding six months)

26   in support of his request to proceed in forma pauperis on the form provided herewith by the Clerk

27   of Court; or (2) pay the required fees in the amount of $400.00.

28   ////
                                                        1
 1          2. The Clerk of the Court is directed to send plaintiff: (1) a copy of this court’s order filed
 2   August 15, 2019 (ECF No. 3); and (2) a blank Application to Proceed In Forma Pauperis By a
 3   Prisoner.
 4          3. Plaintiff’s failure to timely comply with this order will result in a recommendation that
 5   this action be dismissed without prejudice.
 6          SO ORDERED.
 7   DATED: October 24, 2019
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
